Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Boysen discloses an AR hat applied to an image of the user (See Fig. 11D):

    PNG
    media_image1.png
    581
    733
    media_image1.png
    Greyscale

	Boysen lacks modification using a user captured image to augment the hat.
	Abbas similarly discloses application of a virtual clothing object on a user image.

    PNG
    media_image2.png
    422
    492
    media_image2.png
    Greyscale

	The cited reference do not suggest modifying the virtual garment with an image of the user’s face or surroundings.
	Bowen discloses a similar feature in the context of clothing design (See Fig. 3S-2)

    PNG
    media_image3.png
    461
    443
    media_image3.png
    Greyscale

	However, Bowen only suggests an AR interface, and does not disclose modifying an AR object with a user captured image.
Spivack (see Fig. 6A) discloses use of text as an augmentation of an AR object:

    PNG
    media_image4.png
    616
    802
    media_image4.png
    Greyscale

	Similar disclosures include Karsch (Fig. 9 left) and Falstrup (Fig. 9 right): 

    PNG
    media_image5.png
    874
    649
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    562
    870
    media_image6.png
    Greyscale

	Neither of the above references disclose modifying the object with an image of the user’s face or surroundings as claimed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611